Harris, Justice.
There was, in fact, but one defence in the action. The constable undoubtedly acted under the direction of the plaintiff in the execution. It was for him to conduct the defence. By severing in their defence, the defendants have become entitled to two bills of costs. Having thus succeeded in recovering double the amount of costs prescribed for a single defence, I do not feel authorized to increase the recovery still more hy granting to either party an extra allowance. The motion must therefore be denied.